Notice of Non-Compliant Amendments

The claim amendments fail to comply with 37 CFR 1.121 because the claim amendments markup are incorrectly used. See MPEP 714 for more details regarding proper claim amendment markings.
More particularly claims 14 and 16 have incorrect use of combining double brackets, underline and strikethrough mark. For example, claim 14 appears to have “12” removed via strikethrough but then is also encompasses by double brackets which are underlined. Accordingly it is confusing as to whether the double brackets are to be added to the claim language or whether “12” is attempted to be double deleted (?). 
Similarly for claim 16 the double brackets are underlined, which is confusing as to whether they are be added to the claim (“claim[[15]]11”) or being used to indicate a deletion of “15.”


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is (571)272-1717.  The examiner can normally be reached on 10-6PM EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDRE TACDIRAN
Examiner
Art Unit 2415



/ANDRE TACDIRAN/Examiner, Art Unit 2415